DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10757375B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its corresponding independent claims: “the display mode is one of a transmissive mode or a non- transmissive mode, in the transmissive mode, the circuitry is further configured to control the display screen to display the image of the landscape outside the moving body, and in the non-transmissive mode, the circuitry is further configured to control the display screen to display a content movie superimposed on one of at least a part of the display screen or on an entire inside area of the display screen.”
Closest prior arts Kido (US 2011/0291824) discloses displaying surrounding views within the vehicle walls and windows (see Non-final rejection filed on 7/29/2019), Sachdev et al (US 2013/0235351) discloses displaying a movie of a landscape outside the vehicle (see Non-final rejection filed on 7/29/2019), and Sato et al (JP 2010-006092) teaches opening and closing of the window in transmissive mode (see Non-final rejection filed on 7/29/2019). However, the prior arts do not teach the claimed limitation that renders the claim allowable, especially the non-transmissive and transmissive modes based on the opening and closing of the vehicle windows. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486